Citation Nr: 0109959	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  00-12 041A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
improved disability pension benefits in the calculated amount 
of $7,514.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

B. N. Booher, Associate Counsel






INTRODUCTION

The veteran had active service from August 1967 to April 
1969.  This matter comes before the Board of Veterans' 
Appeals (BVA or Board) on appeal from a January 2000 
determination of the Committee on Waivers and Compromises 
(Committee) of the Department of Veterans Affairs (VA) Debt 
Management Center in Lincoln, Nebraska.


REMAND

The veteran seeks waiver of overpayment of improved 
disability pension benefits in the calculated amount of 
$7,514.  However, a review of the claims file reveals that 
additional development is required before the Board can 
proceed with adjudication of the veteran's appeal.  

The record shows that the RO granted the veteran's request 
for nonservice-connected pension benefits in a December 1997 
rating decision.  In a May 1999 letter, the RO advised the 
veteran that his pension benefits were being terminated due 
to information contained in a 1998 Eligibility Verification 
Report, which reflected changes in the veteran's household 
income and net worth.  In June 1999, the veteran requested a 
waiver of overpayment of improved disability pension 
benefits.  In January 2000, the RO advised the veteran that 
his request for a waiver was denied.  The veteran filed a 
notice of disagreement and received a Statement of the Case 
(SOC) in May 2000.  In June 2000, the veteran filed a VA Form 
9 (Appeal To Board Of Veterans' Appeals).  Attached to the VA 
Form 9 was a VA Form 20-5655 (Financial Status Report) 
reflecting the veteran's financial status as of June 2000.  
In November 2000, the RO certified the veteran's appeal to 
the Board of Appeals.   

A review of the record shows that the RO failed to consider 
the Financial Status Report submitted by the veteran in June 
2000 and did not issue a Supplemental Statement of the Case 
(SSOC) before transferring the claims file to the Board for 
appellate review.  As statutory and regulatory provisions 
mandate that such action be taken, a Remand is necessary to 
ensure due process of law.  See 38 U.S.C.A. § 7105(d) (West 
1991 & Supp. 2000); 38 C.F.R. § 19.31 (2000).

Additionally, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (2000).  This law redefines the 
obligations of VA with respect to the duty to assist and 
includes an enhanced duty to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  This law also eliminates the concept of a 
well-grounded claim and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).  While this 
matter is in remand status, the RO should consider whether 
any additional notification or development action is required 
under the VCAA with regard to this case.  

Accordingly, this case is Remanded for the following action:

1.  The RO should undertake any necessary 
action to comply with the new assistance 
to the veteran requirements under 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 3(a), 114 Stat. 
2096, ___ (2000) (to be codified as 
amended at 38 U.S.C. § 5103A).

2.  The RO should readjudicate the issue 
of entitlement to waiver of overpayment 
of improved disability pension benefits 
in the calculated amount of $7,514.  If 
the benefit sought remains denied, the RO 
should provide the veteran and his 
representative with an SSOC reflecting a 
review of all evidence of record 
submitted since the issuance of the SOC 
in May 2000.  The veteran and his 
representative should also be afforded an 
opportunity to respond to the SSOC before 
the record is returned to the Board for 
further adjudication.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).


		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).





